UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:000-53875 Eco Building Products, Inc. (Exact name of small business issuer as specified in its charter) Colorado 20-8677788 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 909 West Vista Way Vista, California 92083 (Address of principal executive offices) (909) 519-5470 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer oNon-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of September 30, 2011: 178, 286,100 shares of common stock 1 Table of Contents Eco Building Products, Inc. Contents Page Number PART I FINANCIAL INFORMATION 3 Item 1 Unaudited Condensed Consolidated Financial Statements - September 30, 2011 3 Balance Sheet 3 Statement of Operations 4 Statement of Cash Flows 5 Notes to the Interim Financial Statements 8 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 Controls and Procedures 20 Part II OTHER INFORMATION 22 Item 1 Legal Proceedings 22 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3 Defaults Upon Senior Securities 22 Item 4 [Removed and Reserved] 22 Item 5 Other Information 22 Item 6 Exhibits and Reports 23 SIGNATURES 24 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1 - Unaudited Condensed Consolidated Financial Statements ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, June 30, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $0 at September 30, 2011 and June 30, 2011 Inventories Prepaid loan facility fee - related party, current portion - Prepaid expenses Deposits - Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Accounts receivable - long-term portion Other assets - Prepaid loan facility fee - related party - Equipment deposits - related party Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Payroll and taxes payable Advances from related party - Other payables and accrued expenses Deferred revenue Current maturities of notes payable - Notes payable - related party, including accrued interest - Loans payable - related party, including accrued interest - Loans payable - other Total current liabilities LONG TERM LIABILITIES Line of credit payable - related party, including accrued interest - Notes payable, less current maturities - Total long term liabilities - TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, $0.001 par value, 500,000,000 shares authorized, 178,286,100 shares issued and outstanding at September 30, 2011 and June 30, 2011 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months Ended Ended September 30, September 30, REVENUE $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Research and development Marketing Compensation and related expenses Rent - facilities Professional fees Consulting Other general and administrative expenses Total operating expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest income - Interest expense ) ) Gain (loss) on settlement of debt - Loss on modification of debt - ) Change in fair value of derivative liability - Total other income (expense) ) ) LOSS BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES - - NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE - BASIC AND DILUTED ) ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Three Months Ended Ended September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Interest on amortization of loan fees Interest on repricing of warrants - Stock based compensation - Depreciation expense Change in fair value of derivative liability - ) Common stock issued for services - Common stock issued for payment of rent and lease settlement - Loss on modification of debt - (Gain) loss on settlement of debt - ) Interest on amortization of debt discount - Changes in operating assets and liabilities: Accounts receivable ) ) Other receivables - Inventories ) ) Prepaid expenses - Deposits - Accounts payable Payroll and taxes payable - Other payables and accrued expenses ) Deferred revenue ) - Accrued interest added to principal Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) - Purchase of software license ) - Payments for equipment deposits - related party ) - Proceeds from repayment of loans receivable - related party - Payments for loans receivable - related party - ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from related party line of credit advances - Proceeds from other related party advances - Repayments of debt issuances - ) Repayments of related party advances and notes ) - Net cash provided by (used in) financing activities ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - beginning of period CASH AND CASH EQUIVALENTS - end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 5 Table of Contents ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Three Months Months Ended Ended September 30, September 30, SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid $
